*463Memorandum

per curiam:

Consideration of this case has been withheld for some time because an exactly similar case, that of United States v. Kansas Flour Mills Corporation, has been pending in the Supreme Court. December 8, 1941, *464the last named case was decided (314 U. S. 212), the Supreme Court holding' contrary to the contentions made by the plaintiff in the case now before us. Following the ruling and holding of the Supreme Court judgment will be entered in the instant case dismissing the plaintiff’s petition, and against it for the costs of printing the record as provided by law.